Citation Nr: 0413915	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  99-04 153 A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1952 to October 1954.  This matter is before the 
Board of Veteran's Appeals (Board) on appeal from a March 
1994 rating decision by the Winston-Salem Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In February 
2001 the Board remanded the matter to the RO for proper 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA) and to afford the veteran a Travel Board hearing 
before a Veterans Law Judge.  In May 2001, the veteran was 
provided proper VCAA notice and a June 2002 letter to the 
veteran acknowledged his request for a personal hearing at 
the RO.  In August 2003, the veteran testified in a personal 
hearing at the RO before the undersigned.  A transcript of 
that hearing is of record.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was examined to evaluate his hearing loss 
disability on a number of occasions during the appeal period.  
However, at his August 2003 Travel Board hearing he testified 
that his hearing loss had noticeably increased in severity 
since his last VA examination, in October 2000.  Since the 
last examination was more than 3 1/2 years ago, that is a 
plausible assertion.  Hence, another VA examination is 
indicated.  

The veteran also testified that he received treatment for 
hearing loss at the VA Medical Center in Salisbury (VAMCS) 
roughly six months prior to the August 2003 hearing.  
Although hearing loss ratings are based essentially on the 
results of official audiometry, since VA records are 
constructively of record (and may add to a complete history 
of the disability), the records identified should be secured.   

Accordingly, this case is REMANDED to the RO for the 
following:
1.  The RO should obtain for the 
record any reports of treatment the 
veteran received for his hearing loss 
at VAMCS since 2000.  

2.  The RO should then arrange for a 
VA audiological evaluation (with 
audiometric studies) (per the 
veteran's request at the Ashville VA 
medical facility, if feasible) to 
ascertain the current severity of the 
veteran's service-connected hearing 
loss disability.  The veteran's claims 
folder must be available to, and 
reviewed by, the examiner in 
conjunction with the examination.  

3.  The RO should then readjudicate 
the claim.  If it remains denied, the 
veteran and his representative should 
be issued an appropriate supplemental 
SOC and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

